

116 HR 7664 IH: To permit the Administrator of the Small Business Administration to deem certain nonprofit organizations serving developmentally disabled individuals as eligible to participate in the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7664IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mrs. Walorski introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo permit the Administrator of the Small Business Administration to deem certain nonprofit organizations serving developmentally disabled individuals as eligible to participate in the paycheck protection program, and for other purposes.1.Paycheck protection program eligibility for certain nonprofit organizations serving developmentally disabled individualsSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following new clause:(vii)Nonprofits serving certain disabled individuals(I)Size standard waiverFor the purposes of determining whether a covered nonprofit organization is eligible to receive a covered loan, the Administrator may deem such organization as employing not more than the size standard in number of employees established by the Administration for the industry in which such organization operates or, if no such size standard is applicable, not more than 500 employees.(II)Revenue not basis for ineligibilityA covered nonprofit organization may not be determined to be ineligible for a covered loan due to the annual gross receipts of such organization.(III)Covered nonprofit organization definedIn this clause, the term covered nonprofit organization means a nonprofit organization that—(aa)that provides home and community-based services (as referred to in section 1915(c)(1) of the Social Security Act (42 U.S.C. 1396n(c)(1))) to individuals with developmental disabilities (as defined in section 102(8) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002(8))); and(bb)whose annual gross receipts do not exceed $30,000,000..